In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0141V
                                       Filed: June 16, 2015
                                            Unpublished

****************************
BRIDGETTE WILEY,                          *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
       v.                                 *      Influenza or Flu Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Esq., Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Christine M. Becer, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On February 11, 2015, Bridgette Wiley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered an adverse reaction to
the influenza vaccine she received on November 21, 2012 resulting in severe pain and
several surgeries. Petition, ¶¶ 4, 39. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On June 15, 2015, respondent filed her Rule 4(c) report in which she
“recommends that compensation be awarded in this case.” Respondent’s Rule 4(c)
Report at 1. Specifically, respondent “has concluded that a preponderance of evidence
establishes that the injury to petitioner’s right shoulder was caused-in-fact by the
administration of her November 21, 2012, flu vaccine, and that petitioner’s injury is not

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
due to factors unrelated to the administration of the flu vaccine.” Id. at 3-4.
Furthermore, respondent agrees that petitioner’s injury lasted for more than six months.
Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                           2